Po i PMT
UNDER SP Ammen
GHARLOTTE, NG

IN THE UNITED STATES DISTRICT COURT FEB 46 2020
FOR THE WESTERN DISTRICT OF NORTH CAROLINA ys pisTRICT COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA DOCKET NO.) AO-C¢ +1 > [250

v. ORDER TO SEAL

)
)
:
BRYAN LEE RAGON )
)

 

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an Order directing that the
Motion to Seal and this Order and Bill of Indictment and the Warrant be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order, Bill of Indictment
and the Warrant be sealed until further order of this court.

The Clerk is directed to certify one copy of this Order to the United States Attorney's
Office.

This the is day of February, 2020.

 

once
UNITED STAPES MAGISTRATE JUDGE

 
